— Judgment, Supreme Court, New York County (Haft, J.), rendered on April 29, 1980, unanimously affirmed. Application by appellant’s counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. In view of the sketchiness of the brief no fee will be awarded to appellant’s counsel. Concur — Carro, J. P., Lupiano, Silverman, Fein and Milonas, JJ.